Order, Supreme Court, Bronx County (Howard H. Sherman, J.), *626entered August 30, 2007, which denied plaintiffs’ motion for summary judgment, unanimously affirmed, without costs.
There are unresolved questions of fact as to whether the business purpose of and work performed by plaintiffs excluded them from coverage under defendant’s policy. Concur—Lippman, P.J., Williams, Moskowitz and Acosta, JJ.
Reargument granted, and upon reargument, the decision and order of this Court entered on June 10, 2008 (52 AD3d 267 [2008]) recalled and vacated and a new decision and order substituted therefor.